19-08250-rdd     Doc 237      Filed 03/16/21 Entered 03/16/21 14:37:56            Main Document
                                          Pg 1 of 31




                                         March 16, 2021

VIA EMAIL AND ECF

The Honorable Judge Drain
United States Bankruptcy Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     Sears Holdings Corp., et al. v. Lampert, et al., Case No. 19-08250 (RDD) (“First
               Action”) and Sears Holdings Corp., et al. v. Tisch, et al., Case No. 20-07007
               (RDD) (“Second Action”)

Dear Judge Drain:

        We write on behalf of Plaintiffs in the above-captioned First and Second Actions. At the
conclusion of oral argument on the Defendants’ motions to dismiss in the Second Action, the
Court inquired about the status of the proceedings in Tribune Company Fraudulent Conveyance
Litigation, Case No. 13-3992-cv(L) (“Tribune II”), and in particular with respect to the petition
for certiorari pending at the United States Supreme Court. As Mr. Zensky and Mr. Anker
advised the Court, the Solicitor General’s office had not yet responded to the Supreme Court
with its views on the case.

        As things would have it, later in the day the Acting Solicitor General did file a brief on
behalf of the United States in respect of the matter, a copy of which is attached (the “U.S.
Brief”). Significantly, the United States has advised the Supreme Court that the Second Circuit
completely misapplied the Section 546(e) safe harbor, including its decision as to the definition
of “financial institution” and preemption of state law. As to the former issue, the brief of the
United States states as follows:

      “The Court’s interpretation of the Bankruptcy Code’s definition of ‘financial institution’
       is also questionable.” U.S. Brief at 7.

      “[The Court’s] understanding of Section 101(22)(A) would render Merit Management a
       virtual nullity” Id. at 19.

      “[T]he court of appeals’ approach would largely negate the precisely crafted limits that
       Congress placed in Section 546(e).” Id. at 20.
19-08250-rdd        Doc 237       Filed 03/16/21 Entered 03/16/21 14:37:56                   Main Document
                                              Pg 2 of 31



The Honorable Judge Drain
March 16, 2021
Page 2


       The court of appeals “ignored these consequences of its ruling” and “did not consider
        whether there was a better way to harmonize the definition of financial institution with
        the limits that Congress sought to place on Section 546(e)’s coverage.” Id. at 21.

         Despite the flaws in the Court of Appeals’ analysis, the United States advised against
granting certiorari to the Tribune Petitioners, for two reasons. First, and most relevant here, the
United States notes that there is a dispute about the facts in Tribune II – i.e., the question of
which Computershare entity did what and thus whether or not the customer/agent requirements
were satisfied – that was never addressed by the District Court because Merit Management came
down while Tribune was already on appeal. U.S. Brief at 22. While the Supreme Court cannot
conduct further fact-finding on review, this Court obviously faces no such limitation. Plaintiffs
respectfully submit there is no good reason to prevent the development of the record on the role
and conduct of the various Computershare entities (and if deemed relevant, the expectations of
the parties) in both the Lands’ End and Seritage transactions before this Court addresses the
Defendants’ safe harbor defenses and applies the subject statutory provisions. Indeed, as
previously reported to the Court at oral argument in the First Action (see Aug. 19, 2020 Hr’ing
Tr. at 186:9-13; 187:6-10; 191:23-25) and by way of follow-up letter dated September 21, 2020
[ECF 220], substantial document discovery on the role/conduct of the Computershare entities in
respect of the Seritage transaction has already been completed (establishing that the relevant
activities were conducted by Computershare entities other than the Trust company), and
Plaintiffs in the Second Action are preparing to subpoena the same materials in respect of the
Lands’ End transaction, as permitted by the Consolidation and Amended Scheduling Order
entered yesterday [ECF 235].

        The United States also notes that a separate Tribune-related appeal is now pending at the
Second Circuit. This appeal, brought by the Tribune Litigation Trustee (as opposed to individual
Tribune Creditors), also raises the “financial institution” question and is before a different panel
than the earlier Tribune ruling. It is, of course, unknown what effect the views of the United
States may have on that panel, or when a ruling is expected (argument was conducted in August
2020).1

        We are happy to answer any questions the Court may have.




         1
           Judge Winter was on the panel that decided Tribune II and also one of the three Judges assigned to the
Litigation Trustee’s appeal. As this Court is no doubt aware, Judge Winter passed away in December and to date no
replacement Judge has been appointed.
19-08250-rdd     Doc 237      Filed 03/16/21 Entered 03/16/21 14:37:56           Main Document
                                          Pg 3 of 31



The Honorable Judge Drain
March 16, 2021
Page 3


                                             Sincerely,




 AKIN GUMP STRAUSS HAUER &                     ASK LLP
 FELD LLP

 By: /s/ David M. Zensky                       By: /s/ Joseph L. Steinfeld, Jr.
 David M. Zensky                               Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
 Joseph L. Sorkin                              Brigette G. McGrath, Esq., NY SBN 4962379
 Dean L. Chapman Jr.                           Kara E. Casteel, Esq. MN SBN 0389115
 One Bryant Park                               Richard J. Reding, Esq. MN SBN 0389945
 New York, NY 10036                            ASK LLP
 Telephone: (212) 872-1000                     2600 Eagan Woods Drive, Suite 400
 Facsimile: (212) 872-1002                     St. Paul, MN 55121
 dzensky@akingump.com                          Telephone: (651) 406-9665
 jsorkin@akingump.com                          Fax: (651) 406-9676
 dchapman@akingump.com                         jsteinfeld@askllp.com
                                               bmcgrath@askllp.com
 Lacy M. Lawrence                              kcasteel@askllp.com
 2300 N. Field Street, Suite 1800              rreding@askllp.com
 Dallas, TX 75201
 Telephone: (214) 969-2800                     Edward E. Neiger, Esq.
 Facsimile: (214) 969-4343                     60 East 42nd Street, 46th Floor
 llawrence@akingump.com                        New York, NY 10165
                                               Telephone: (212) 267-7342
 Counsel to Plaintiffs in the First Action     eneiger@askllp.com

                                               Counsel to Plaintiffs in the Second Action




cc: All Counsel of Record (via email)
19-08250-rdd   Doc 237    Filed 03/16/21 Entered 03/16/21 14:37:56             Main Document
                                      Pg 4 of 31



                                       No. 20-8

               In the Supreme Court of the United States
                 DEUTSCHE BANK TRUST COMPANY AMERICAS, ET AL.,
                                     PETITIONERS

                                          v.
                    ROBERT R. MCCORMICK FOUNDATION, ET AL.


                          ON PETITION FOR A WRIT OF CERTIORARI
                         TO THE UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT



                 BRIEF FOR THE UNITED STATES AS AMICUS CURIAE


                                               ELIZABETH B. PRELOGAR
                                                 Acting Solicitor General
                                                   Counsel of Record
                                               MALCOLM L. STEWART
                                                 Deputy Solicitor General
                                               SARAH E. HARRINGTON
                                                 Deputy Assistant Attorney
                                                   General
                                               COLLEEN E. ROH SINZDAK
                                                 Assistant to the Solicitor
                                                   General
                                               MICHAEL S. RAAB
                                               KEVIN B. SOTER
                                                 Attorneys
                                                 Department of Justice
                                                 Washington, D.C. 20530-0001
                                                 SupremeCtBriefs@usdoj.gov
                                                 (202) 514-2217
19-08250-rdd   Doc 237    Filed 03/16/21 Entered 03/16/21 14:37:56           Main Document
                                      Pg 5 of 31


                               QUESTIONS PRESENTED
                  In various circumstances, creditors may assert state-
               law causes of action to “avoid” certain asset transfers
               and thereby recoup debts owed to the creditors. After
               a bankruptcy case has been commenced, the Bank-
               ruptcy Code likewise authorizes the trustee to avoid
               specified types of transfers in order to augment the es-
               tate. See, e.g., 11 U.S.C. 544(b)(1), 548(a)(1). Section
               546(e) of the Code provides (as relevant here) that “the
               trustee may not avoid * * * a transfer made by or to
               (or for the benefit of ) a commodity broker, forward con-
               tract merchant, stockbroker, financial institution, finan-
               cial participant, or securities clearing agency, in connec-
               tion with a securities contract, * * * that is made before
               the commencement of the [bankruptcy] case, except un-
               der section 548(a)(1)(A) of this title.” 11 U.S.C. 546(e).
               The term “financial institution” is defined to include, in
               addition to banks and similar entities, the “customer” of
               a bank (or similar entity) when that entity “is acting as
               agent or custodian” for the “customer” “in connection
               with a securities contract.” 11 U.S.C. 101(22)(A). The
               questions presented are as follows:
                  1. Whether Section 546(e) impliedly preempts
               fraudulent-transfer suits brought by creditors under
               state law, where those suits seek to avoid transfers that
               Section 546(e) would preclude a trustee from avoiding.
                  2. Whether the Bankruptcy Code’s definition of “fi-
               nancial institution” encompasses the transferor in this
               case.




                                           (I)
19-08250-rdd   Doc 237           Filed 03/16/21 Entered 03/16/21 14:37:56                                            Main Document
                                             Pg 6 of 31


                                             TABLE OF CONTENTS
                                                                                                          Page
               Interest of the United States....................................................... 1
               Statement ...................................................................................... 1
               Discussion ...................................................................................... 7
                  I. Although the court of appeals erred in holding that
                      petitioners’ claims are preempted, that holding
                      does not warrant this Court’s review ............................ 8
                      A. The Bankruptcy Code does not preempt
                           petitioners’ state-law avoidance claims ................... 8
                      B. This Court’s review of the preemption
                           questions is not warranted ..................................... 15
                  II. The Second Circuit’s interpretation of the term
                      “financial institution” in the Bankruptcy Code does
                      not warrant this Court’s review ................................... 19
               Conclusion ................................................................................... 23
                                          TABLE OF AUTHORITIES

               Cases:
                   Arizona v. United States, 567 U.S. 387 (2012) ..................... 9
                   BFP v. Resolution Trust Corp., 511 U.S. 531 (1994) ........... 1
                   Chamber of Commerce of the U.S. v. Whiting,
                    563 U.S. 582 (2011)................................................................ 8
                   City of Chicago v. Fulton, 141 S. Ct. 585 (2021) ................. 11
                   FDIC v. Hirsch (In re Colonial Realty Co.),
                    980 F.2d 125 (2d Cir. 1992) ................................................ 12
                   Hartford Underwriters Ins. Co. v. Union Planters
                    Bank, N. A., 530 U.S. 1 (2000) ................................. 8, 10, 11
                   Hughes v. Talen Energy Mktg., LLC,
                    136 S. Ct. 1288 (2016) ........................................................... 8
                   Merit Mgmt. Grp., LP v. FTI Consulting, Inc.,
                    138 S. Ct. 883 (2018) ....................................5, 6, 7, 13, 14, 20




                                                            (III)
19-08250-rdd   Doc 237        Filed 03/16/21 Entered 03/16/21 14:37:56                                         Main Document
                                          Pg 7 of 31



                                                          IV

               Cases—Continued:                                                                    Page
                 Official Comm. of Unsecured Creditors of Quebecor
                  World (USA) Inc. v. American United Life Ins.
                  Co. (In re Quebecor World (USA) Inc.), 719 F.3d 94
                  (2d Cir. 2013), cert. denied, 571 U.S. 1197 (2014) .......... 4, 5
                 PAH Litig. Trust v. Water St. Healthcare Partners
                  L.P. (In re Physiotherapy Holdings, Inc.),
                  No. 13-12965, 2016 WL 3611831 (Bankr. D. Del.
                  June 20, 2016) ...................................................................... 16
                 PHP Liquidating, LLC v. Robbins, 291 B.R. 603
                  (Bankr. D. Del. 2003) .......................................................... 16
                 Ritzen Grp., Inc. v. Jackson Masonry, LLC,
                  140 S. Ct. 582 (2020) ........................................................... 13

               Statutes and rule:

                 11 U.S.C. 101(22)(A) .........................................6, 19, 20, 21, 22
                 11 U.S.C. 362(a) ..................................................... 3, 10, 11, 12
                 11 U.S.C. 362(a)(1) ........................................................... 11, 12
                 11 U.S.C. 362(a)(6) ........................................................... 11, 12
                 11 U.S.C. 362(d) ..................................................................... 13
                 11 U.S.C. 544 ...................................................................... 6, 10
                 11 U.S.C. 544(a)(1) ................................................................. 14
                 11 U.S.C. 544(b)(1) ................................................... 2, 9, 10, 11
                 11 U.S.C. 544(b)(2) ............................................................... 8, 9
                 11 U.S.C. 546(e) ............................................................ passim
                 11 U.S.C. 548(a)(1) ................................................................... 2
                 11 U.S.C. 548(a)(1)(A) ............................................. 2, 3, 13, 15
                 11 U.S.C. 548(a)(1)(B) ............................................................. 2
                 11 U.S.C. 1107 .......................................................................... 8
                 11 U.S.C. 1141(c) .................................................................... 16
                 11 U.S.C. 1141(d)(1)(A) ......................................................... 16
                 Sup. Ct. R. 10(a) ..................................................................... 16
19-08250-rdd   Doc 237         Filed 03/16/21 Entered 03/16/21 14:37:56                                             Main Document
                                           Pg 8 of 31



                                                             V

               Miscellaneous:                                                                           Page
                 37 Am. Jur. 2d Fraudulent Conveyances and
                  Transfers (Supp. 2021) ......................................................... 1
                 Uniform Voidable Transactions Act (2014):
                    § 4(a) ................................................................................... 2
                    § 7 ....................................................................................... 2
19-08250-rdd   Doc 237    Filed 03/16/21 Entered 03/16/21 14:37:56           Main Document
                                      Pg 9 of 31



               In the Supreme Court of the United States
                                        No. 20-8
                 DEUTSCHE BANK TRUST COMPANY AMERICAS, ET AL.,
                                      PETITIONERS

                                            v.
                     ROBERT R. MCCORMICK FOUNDATION, ET AL.


                          ON PETITION FOR A WRIT OF CERTIORARI
                         TO THE UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT



                 BRIEF FOR THE UNITED STATES AS AMICUS CURIAE


                          INTEREST OF THE UNITED STATES
                  This brief is submitted in response to the Court’s or-
               der inviting the Acting Solicitor General to express the
               views of the United States. In the view of the United
               States, the petition for a writ of certiorari should be de-
               nied.
                                     STATEMENT
                  1. a. Since at least the Sixteenth Century, the com-
               mon law has treated as tortious conduct a debtor’s
               transfer of her assets to a third party in a way that un-
               dermines her creditors’ rights. BFP v. Resolution
               Trust Corp., 511 U.S. 531, 540-541 (1994). The States
               have generally adopted this common-law tort rule by
               enacting the Uniform Voidable Transactions Act or one
               of its precursors. 37 Am. Jur. 2d Fraudulent Convey-
               ances and Transfers § 4 (Supp. 2021). Under these

                                           (1)
19-08250-rdd   Doc 237    Filed 03/16/21 Entered 03/16/21 14:37:56           Main Document
                                      Pg 10 of 31



                                           2

               state laws, a creditor seeking to satisfy a claim against
               a debtor may bring an “avoidance” action against the
               third party to whom the debtor transferred her assets.
               If the action succeeds, the transfer may be “avoided”
               (i.e., set aside), and the creditor may recoup the trans-
               ferred assets in order to collect the debt owed to it. See,
               e.g., Uniform Voidable Transactions Act § 7, at 33-36
               (2014).
                   There are essentially two varieties of fraudulent-
               transfer claims. An intentional fraudulent-transfer
               claim requires proof that the debtor actually intended
               to defraud her creditors. A constructive fraudulent-
               transfer claim typically requires proof that the trans-
               feror received less than reasonably equivalent value in
               exchange for the transfer and that the debtor was insol-
               vent before the transfer, or was rendered insolvent by
               the transfer itself. See, e.g., Uniform Voidable Trans-
               actions Act § 4(a), at 19.
                   b. The Bankruptcy Code authorizes the bankruptcy
               trustee to avoid fraudulent transfers under specified
               circumstances. Section 544(b)(1) authorizes a trustee to
               avoid certain transfers that are “voidable under appli-
               cable law by a creditor holding an unsecured claim.” 11
               U.S.C. 544(b)(1). Section 548(a)(1) establishes a federal
               cause of action by which the trustee can avoid either an
               intentional fraudulent transfer, 11 U.S.C. 548(a)(1)(A),
               or a constructive fraudulent transfer, 11 U.S.C.
               548(a)(1)(B).
                   The Bankruptcy Code also imposes several limita-
               tions on the trustee’s avoidance power. As most rele-
               vant here, Section 546(e) provides that “the trustee may
               not avoid * * * a transfer made by or to (or for the ben-
               efit of ) a commodity broker, forward contract mer-
19-08250-rdd   Doc 237   Filed 03/16/21 Entered 03/16/21 14:37:56           Main Document
                                     Pg 11 of 31



                                           3

               chant, stockbroker, financial institution, financial par-
               ticipant, or securities clearing agency, in connection
               with a securities contract, * * * that is made before the
               commencement of the [bankruptcy] case, except under
               section 548(a)(1)(A) of this title.” 11 U.S.C. 546(e).
                   2. a. In 2007, the Tribune Media Company (Trib-
               une) went through a leveraged buyout. Pet. App. 10a.
               Thousands of shareholders, including respondents, re-
               ceived payments totaling more than $8 billion in ex-
               change for their Tribune stock. Id. at 10a-11a, 130a. To
               effectuate the buyout, Tribune retained Computershare
               Trust Company, N.A., a trust company and bank, to act
               as the “Depositary” for Tribune’s payments to its share-
               holders and the shareholders’ transfers of stock to Trib-
               une. Id. at 23a-29a.
                   The buyout did not prevent Tribune’s continued de-
               cline, and the company filed for bankruptcy in 2008.
               Pet. App. 11a. The bankruptcy court authorized an Of-
               ficial Committee of Unsecured Creditors (Committee)
               to stand in the shoes of a bankruptcy trustee. Id. at 12a.
               In 2010 the Committee filed an avoidance action under
               Section 548(a)(1)(A) against Tribune’s former stock-
               holders, alleging that the payments to stockholders in
               connection with the leveraged buyout constituted inten-
               tional fraudulent transfers. Id. at 11a-12a.
                   In 2011, unsecured creditors acting in their own ca-
               pacities sought to bring state-law claims to avoid the
               same transfers under a theory of constructive fraud.
               Pet. App. 12a-13a. Under 11 U.S.C. 362(a), creditor ac-
               tions to recover debts owed by the bankrupt entity are
               generally stayed during the pendency of the bank-
               ruptcy case, but the creditors asked the bankruptcy
               court to lift the stay to permit them to pursue their
               state-law claims. Pet. App. 13a. The court temporarily
19-08250-rdd   Doc 237   Filed 03/16/21 Entered 03/16/21 14:37:56           Main Document
                                     Pg 12 of 31



                                           4

               lifted the stay to allow the creditors to file complaints.
               Ibid. When the court ultimately confirmed Tribune’s
               reorganization plan, it included a provision that allowed
               the creditors to pursue state-law constructive
               fraudulent-transfer claims related to the leveraged buy-
               out. Id. at 14a. That permission did not extend to
               intentional-fraud claims, which had been pursued by the
               Committee acting as trustee and which would be ad-
               vanced post-bankruptcy by the Litigation Trust taking
               the place of the Committee. Ibid.
                   b. In courts around the country, petitioners filed
               state-law constructive fraudulent-transfer actions
               against Tribune’s former shareholders, including re-
               spondents. Pet. App. 12a. Those actions were consoli-
               dated with the Litigation Trust’s ongoing intentional-
               fraud claims in a multi-district litigation proceeding in
               the United States District Court for the Southern Dis-
               trict of New York. Id. at 14a. Respondents moved to
               dismiss petitioners’ constructive-fraud claims, arguing
               that petitioners lacked statutory standing and that their
               claims were preempted by Section 546(e). Id. at 15a.
               The district court accepted respondents’ statutory-
               standing argument but rejected the preemption claim.
               Ibid.
                   The court of appeals affirmed on alternative grounds,
               holding that Section 546(e) preempted petitioners’
               claims. Pet. App. 75a-127a. The Second Circuit had
               previously construed Section 546(e) to apply whenever
               a bankruptcy trustee seeks to avoid a transfer made in
               connection with a securities contract, so long as the
               overall transaction involved an intermediate transfer to
               a “financial institution.” Official Comm. of Unsecured
               Creditors of Quebecor World (USA) Inc. v. American
               United Life Ins. Co. (In re Quebecor World (USA) Inc.),
19-08250-rdd   Doc 237    Filed 03/16/21 Entered 03/16/21 14:37:56            Main Document
                                      Pg 13 of 31



                                            5

               719 F.3d 94, 100 (2013), cert. denied, 571 U.S. 1197 (2014).
               Under Quebecor, Tribune’s payments to its stockhold-
               ers qualified for Section 546(e)’s safe harbor because
               the transfers had been made through Computershare, a
               “financial institution.” See Pet. App. 84a, 118a. The
               court of appeals held that, if Section 546(e) would bar a
               trustee’s suit to avoid a particular transfer, a creditor’s
               state-law suit to avoid that transfer is preempted by
               federal law. Id. at 92a-127a.
                   c. In 2016, petitioners filed a petition for a writ of
               certiorari. See 139 S. Ct. 2050 (2019) (No. 16-317).
               While that petition was pending, this Court held that
               Section 546(e)’s safe harbor applies only when the over-
               all transfer the trustee seeks to avoid is “made by or to
               (or for the benefit of)” a “financial institution” or other
               entity enumerated in Section 546(e). Merit Mgmt. Grp.,
               LP v. FTI Consulting, Inc., 138 S. Ct. 883, 892 (2018).
               By holding that Section 546(e) does “not protect trans-
               fers in which financial institutions served as mere con-
               duits,” ibid., that decision abrogated prior rulings like
               the Second Circuit’s decision in Quebecor, see id. at 892
               n.6.
                   After Merit Management was decided, Justices
               Kennedy and Thomas issued a statement respecting the
               2016 petition for a writ of certiorari in this case. Pet.
               App. 74a. The statement observed that the Court might
               lack a quorum and that consideration of the petition
               would be deferred to allow the court of appeals “to con-
               sider whether to recall the mandate” in light of Merit
               Management. Ibid.
                   d. The court of appeals recalled the mandate and is-
               sued an amended opinion that once again affirmed the
               district court’s dismissal of petitioners’ claims. Pet.
               App. 1a-68a.
19-08250-rdd   Doc 237   Filed 03/16/21 Entered 03/16/21 14:37:56           Main Document
                                     Pg 14 of 31



                                           6

                   The court of appeals first held that, despite Merit
               Management, Tribune’s payments to stockholders were
               covered by Section 546(e) because Tribune itself was a
               “financial institution” during the leveraged buyout. The
               Bankruptcy Code defines the term “financial institu-
               tion” to include the “customer” of a bank (or similar en-
               tity) that “is acting as agent or custodian” for the “cus-
               tomer” “in connection with a securities contract.” 11
               U.S.C. 101(22)(A); see Merit Mgmt., 138 S. Ct. at 890
               n.2 (discussing Section 101(22)(A)). The court of ap-
               peals explained that, to effectuate the leveraged buyout,
               Tribune had used Computershare (a “financial institu-
               tion”) as its “Depositary.” Pet. App. 25a-31a. The court
               concluded that, “in connection with” the leveraged buy-
               out, Tribune therefore was Computershare’s “cus-
               tomer” and Computershare was Tribune’s “agent,” so
               that Tribune’s payments to stockholders fell within Sec-
               tion 546(e)’s safe harbor. Id. at 26a-30a.
                   The court of appeals then reiterated its prior holding
               that, in circumstances where Section 546(e) would pro-
               hibit the trustee from avoiding a particular transfer, the
               Bankruptcy Code preempts state-law suits by creditors
               seeking to avoid the same transfer. Pet. App. 31a-32a.
               Applying principles of “conflict” preemption, the court
               first suggested that allowing creditors to pursue any
               state-law avoidance claims after a bankruptcy petition
               has been filed could thwart the congressional purposes
               embodied in 11 U.S.C. 544. Pet. App. 31a, 36a-51a. The
               court ultimately found it unnecessary, however, to de-
               cide whether every state-law avoidance action is
               preempted. Id. at 51a. Instead, it relied on a narrower
               perceived conflict between petitioners’ claims and the
               objectives of Section 546(e). Id. at 52a-61a. The court
               believed that Congress had enacted Section 546(e) to
19-08250-rdd   Doc 237   Filed 03/16/21 Entered 03/16/21 14:37:56           Main Document
                                     Pg 15 of 31



                                           7

               eliminate uncertainty in the securities markets by en-
               suring that certain securities transactions may not be
               unwound even if a party to the transaction becomes in-
               solvent. Id. at 52a. The court concluded that allowing
               petitioners’ state-law avoidance actions to go forward
               would undermine that congressional purpose because
               petitioners seek to unwind the very transfers that Sec-
               tion 546(e) protects. Id. at 52a-61a.
                                     DISCUSSION
                  The court of appeals erred in finding that creditors’
               state-law avoidance actions are preempted by Section
               546(e). The court’s interpretation of the Bankruptcy
               Code’s definition of “financial institution” is also ques-
               tionable. Neither of those issues, however, warrants
               the Court’s review at this time. Neither of the questions
               presented is the subject of a circuit conflict, and this
               Court considered a related question regarding Section
               546(e) just three Terms ago. See Merit Mgmt. Grp., LP
               v. FTI Consulting, Inc., 138 S. Ct. 883 (2018). Even if
               the Court’s review of one or both of these issues ulti-
               mately becomes necessary, that review would likely
               benefit from additional analysis of the questions by
               other courts of appeals.
                  Petitioners urge this Court to grant certiorari to ad-
               dress whether a presumption against preemption ap-
               plies when a Bankruptcy Code provision is asserted to
               preempt state law. This Court does not generally grant
               review, however, to consider that sort of abstract ques-
               tion regarding proper interpretive methodology. In any
               event, the alleged conflict is illusory because the court
               below did not treat the presumption against preemption
               as categorically inapplicable to bankruptcy suits involv-
               ing creditor rights. The petition for a writ of certiorari
               should be denied.
19-08250-rdd   Doc 237      Filed 03/16/21 Entered 03/16/21 14:37:56                    Main Document
                                        Pg 16 of 31



                                                 8
               I. ALTHOUGH THE COURT OF APPEALS ERRED
                  IN HOLDING THAT PETITIONERS’ CLAIMS ARE
                  PREEMPTED, THAT HOLDING DOES NOT WARRANT
                  THIS COURT’S REVIEW
                    A. The Bankruptcy Code Does Not Preempt Petitioners’
                       State-Law Avoidance Claims
                   The “purpose of Congress is the ultimate touchstone
               in every pre-emption case.” Hughes v. Talen Energy
               Mktg., LLC, 136 S. Ct. 1288, 1297 (2016) (citation omit-
               ted). Courts therefore begin by “focus[ing] on the plain
               wording” of the statute, “which necessarily contains the
               best evidence of Congress’ preemptive intent.” Cham-
               ber of Commerce of the U.S. v. Whiting, 563 U.S. 582,
               594 (2011) (citation omitted).
                   1. The text of Section 546(e) does not express an in-
               tent to preempt state-law avoidance claims brought by
               creditors. The provision states that “the trustee may
               not avoid” certain transfers “made * * * in connection
               with a securities contract,” 11 U.S.C. 546(e), but it does
               not address creditor suits. When a Bankruptcy Code
               provision refers specifically to “the trustee,” that provi-
               sion applies only to the trustee (or the debtor in posses-
               sion, who has the rights and powers of a trustee, see 11
               U.S.C. 1107) and not to other parties. Hartford Under-
               writers Ins. Co. v. Union Planters Bank, N. A., 530 U.S.
               1, 6-7 & n.3 (2000). 1
                   The absence of express preemptive language in Sec-
               tion 546(e) is particularly significant when that provi-
               sion is contrasted with Section 544(b)(2) of the Code.

                1
                   In Hartford Underwriters, the Court declined to consider
               whether a bankruptcy court may allow an interested party “to act
               in the trustee’s stead in pursuing recovery under § 506(c),” observ-
               ing that the propriety of such “derivative” actions was not before it.
               530 U.S. at 13 n.5.
19-08250-rdd   Doc 237   Filed 03/16/21 Entered 03/16/21 14:37:56          Main Document
                                     Pg 17 of 31



                                          9

               That provision states that a trustee may not avoid cer-
               tain transfers that qualify as charitable contributions.
               11 U.S.C. 544(b)(2). Section 544(b)(2) further provides
               that “[a]ny claim by any person to recover a transferred
               contribution * * * shall be preempted by the com-
               mencement of the case.” Ibid. The absence of similar
               language in Section 546(e) reinforces the conclusion
               that Section 546(e) does not preempt claims brought by
               creditors.
                  2. The court of appeals held that petitioners’ claims
               were impliedly preempted. Pet. App. 31a & n.13. A fed-
               eral statute may impliedly preempt state law that
               “stands as an obstacle to the accomplishment and exe-
               cution of the full purposes and objectives of Congress.”
               Arizona v. United States, 567 U.S. 387, 399 (2012) (cita-
               tion omitted). The court below concluded that permit-
               ting petitioners’ state-law avoidance claims to go for-
               ward would thwart Congress’s intent, both (a) by im-
               peding the trustee’s exercise of her own avoidance pow-
               ers and (b) by potentially unwinding securities transac-
               tions that Section 546(e) is intended to protect. Pet.
               App. 36a-61a. Both rationales for implied preemption
               are incorrect.
                  a. The court of appeals suggested that petitioners’
               state-law avoidance claims could not go forward be-
               cause Congress “vest[ed] avoidance powers in the trus-
               tee” in order to “simplify proceedings, reduce the costs
               of marshalling the debtor’s assets, and assure an equi-
               table distribution among the creditors.” Pet. App. 42a-
               43a. The trustee’s avoidance powers encompass certain
               transfers that are “voidable under applicable law by a
               creditor holding an unsecured claim.” 11 U.S.C.
               544(b)(1). The court inferred that, once a bankruptcy
               petition has been filed, permitting creditors to pursue
19-08250-rdd   Doc 237    Filed 03/16/21 Entered 03/16/21 14:37:56           Main Document
                                      Pg 18 of 31



                                           10

               state-law avoidance claims would undermine the con-
               gressional judgments reflected in Section 544 by allow-
               ing individual creditors to seek assets that the trustee
               might wish to recover for the estate. Pet. App. 43a-44a.
                  The court of appeals was correct that unrestricted
               creditor suits, including avoidance actions, could threaten
               the orderly disposition of a bankruptcy case. That dan-
               ger is properly addressed, however, not through princi-
               ples of implied preemption, but through 11 U.S.C.
               362(a), the Bankruptcy Code’s “automatic stay” provi-
               sion. Section 362(a) provides a more tailored mecha-
               nism to ensure that creditor suits, including avoidance
               actions, do not impede the trustee’s efforts.
                  i. Section 544 grants the trustee certain avoidance
               powers, including the power to “avoid any transfer * * *
               that is voidable under applicable law by a creditor hold-
               ing [certain] unsecured claim[s].” 11 U.S.C. 544(b)(1).
               The court of appeals construed that language to vest
               “creditors’ avoidance claims * * * in the federally ap-
               pointed trustee.” Pet. App. 35a-36a. That reading is
               unsound. Under Section 544(b)(1), the trustee’s ability
               to avoid a particular transfer turns in part on whether a
               creditor could obtain that relief under state law. But
               nothing in the statutory text indicates that Congress in-
               tended permanently to divest creditors of their own
               state-law causes of action.
                  Relying on this Court’s decision in Hartford Under-
               writers, 530 U.S. at 6-7, respondents assert (Br. in Opp.
               23) that, when a Bankruptcy Code provision grants a
               right to the trustee, it necessarily precludes other par-
               ties from exercising the same right. But in Hartford
               Underwriters, it was undisputed that the only source of
               the right in question (the right to collect certain admin-
19-08250-rdd   Doc 237   Filed 03/16/21 Entered 03/16/21 14:37:56           Main Document
                                     Pg 19 of 31



                                          11

               istrative expenses associated with the bankruptcy es-
               tate) was the Bankruptcy Code provision that gave that
               authority to the trustee. 530 U.S. at 5. The Court con-
               cluded that, because the relevant Code provision
               granted that power only to the trustee, other parties
               could not assert it. Id. at 6-7. That holding does not
               suggest that Section 544(b)(1) strips creditors of avoid-
               ance claims that state law independently authorizes
               them to pursue.
                  ii. The court of appeals was correct that, if the Bank-
               ruptcy Code placed no restrictions on creditors’ ability
               to pursue state-law avoidance claims after a bankruptcy
               case has been commenced, creditors’ litigation of those
               claims could undermine the trustee’s ability to consoli-
               date the estate and equitably distribute assets. The
               court was wrong, however, in fashioning an atextual
               preemption rule to prevent that result. A separate
               Bankruptcy Code provision, Section 362(a), is specifi-
               cally designed to prevent parallel creditor suits from
               impeding the trustee’s efforts.
                  Section 362(a) imposes “an automatic stay on efforts
               to collect prepetition debts outside the bankruptcy fo-
               rum.” City of Chicago v. Fulton, 141 S. Ct. 585, 589
               (2021). Section 362(a) enumerates several actions that
               are stayed by the filing of a bankruptcy petition. Those
               include a “judicial * * * action or proceeding against
               the debtor * * * or to recover a claim against the debtor
               that arose before the commencement of the [bank-
               ruptcy] case,” 11 U.S.C. 362(a)(1), as well as “any act to
               * * * recover” such a claim against the debtor, 11
               U.S.C. 362(a)(6). A state-law avoidance suit is a judicial
               action in which a creditor who has a “claim against the
               debtor” attempts to “recover” that claim by clawing
               back assets that the debtor previously transferred to a
19-08250-rdd   Doc 237   Filed 03/16/21 Entered 03/16/21 14:37:56           Main Document
                                     Pg 20 of 31



                                          12

               third party. Ibid. Such suits therefore are stayed by
               Section 362(a)(1) and (6). FDIC v. Hirsch (In re Colo-
               nial Realty Co.), 980 F.2d 125, 131-132 (2d Cir. 1992).
                   The court of appeals expressed doubt about that con-
               clusion, suggesting that the text of Section 362(a) “does
               not literally apply to” petitioners’ current suits because
               the automatic stay “applies only to actions against ‘the
               debtor.’ ” Pet. App. 41a, 50a (citation omitted). That
               textual parsing ignores that the stay applies not only to
               suits “against the debtor,” 11 U.S.C. 362(a)(1), but also
               to lawsuits or other acts to “recover a claim against the
               debtor,” 11 U.S.C. 362(a)(1) and (6) (emphasis added).
               By including both phrases, Congress made the stay ap-
               plicable to creditor suits like the ones at issue here,
               which were filed against third parties but are premised
               on petitioners’ claims against the debtor in the bank-
               ruptcy proceedings (Tribune), and in which any recov-
               ery will be limited to the value of the creditors’ claim
               against the debtor. See In re Colonial Realty Co., 980
               F.2d at 131-132.
                   The automatic-stay provision addresses the poten-
               tial conflict between creditor and trustee suits through
               a nuanced mechanism that makes it unnecessary to ap-
               ply the blunt instrument of preemption. If, as the court
               of appeals suggested, the Bankruptcy Code broadly
               preempts state-law avoidance actions once a bank-
               ruptcy petition has been filed, then creditors will be de-
               prived of their rights—and state law will be overrid-
               den—even when a particular state-law avoidance action
               would not interfere with the administration of the rele-
               vant bankruptcy estate. By contrast, the automatic stay
               offers a means of balancing the need to ensure that the
               trustee can perform her tasks against the rights of the
               creditors and the sovereign interests of the States in
19-08250-rdd   Doc 237     Filed 03/16/21 Entered 03/16/21 14:37:56                    Main Document
                                       Pg 21 of 31



                                                13

               vindicating their own laws. Bankruptcy courts are au-
               thorized to lift the automatic stay to permit particular
               state-court actions to go forward, 11 U.S.C. 362(d), and
               such courts are generally well-equipped to determine
               whether particular state-law claims would interfere
               with the administration of a particular bankruptcy case.
               And unlike preemption rulings, rulings on lift-stay re-
               quests are immediately appealable as of right, whether
               the court grants or denies relief from the automatic
               stay. See Ritzen Grp., Inc. v. Jackson Masonry, LLC,
               140 S. Ct. 582, 586 (2020). 2
                  b. The court of appeals also erred in holding that
               permitting petitioners’ claims to go forward would cre-
               ate an “irreconcilable conflict with the purposes of Sec-
               tion 546(e).” Pet. App. 61a. In the court’s view, Section
               546(e) reflects a broad congressional purpose to prevent
               uncertainty in the securities markets by ensuring that
               certain transactions cannot be unwound. Id. at 52a-53a.
               The court believed that this broad purpose would be
               thwarted by any creditor suit that seeks to avoid a
               transaction encompassed by Section 546(e). But the
               text of Section 546(e) suggests that Congress had a
               more modest intent to prevent only “trustee” actions di-
               rected at the set of transfers the provision describes.
                  This Court in Merit Management rejected a similar
               effort to override Section 546(e)’s text based on assump-
               tions about congressional purpose. 138 S. Ct. at 897. In

                2
                   In the circumstances of this case, the bankruptcy court might
               have declined to lift the automatic stay because of the potential for
               unwarranted overlap between petitioners’ state-law constructive
               fraudulent-transfer claims and the Committee’s and Litigation
               Trust’s Section 548(a)(1)(A) intentional fraudulent-transfer claims.
               But respondents did not appeal the lift-stay orders. See Pet. App.
               21a.
19-08250-rdd   Doc 237    Filed 03/16/21 Entered 03/16/21 14:37:56             Main Document
                                      Pg 22 of 31



                                            14

               Merit Management, petitioners asserted that the Court
               should interpret Section 546(e) to bar transactions
               made through a financial institution, even though the
               text of the provision covers only “transactions ‘made by
               or to (or for the benefit of )’ covered entities.” Ibid. The
               Merit Management petitioners argued that the provi-
               sion’s “broad language * * * shows that Congress took
               a ‘comprehensive approach to securities and commodi-
               ties transactions.’ ” Id. at 896 (citation omitted). But
               the Court rebuffed the attempt to rely on a “perceived
               purpose” that was “contradicted by the plain language
               of the safe harbor.” Id. at 897.
                   Other limits on Section 546(e)’s coverage reinforce
               the conclusion that Congress did not intend to preclude
               every avoidance action that might introduce uncer-
               tainty into securities markets. First, the underlying
               avoidance powers of the trustee do not come into being,
               and Section 546(e)’s limitation on those powers there-
               fore has no operative effect, until a bankruptcy case is
               commenced. See, e.g., 11 U.S.C. 544(a)(1). Section
               546(e) therefore leaves States free to prioritize the in-
               terests of creditors over the stability of securities mar-
               kets unless and until a bankruptcy petition is filed. Sec-
               ond, Section 546(e) applies only to transfers “by or to
               (or for the benefit of )” specific types of entities, includ-
               ing “financial institution[s].” Congress thus insulated
               from trustee avoidance actions only a subset of trans-
               fers made “in connection with a securities contract,” re-
               flecting some tolerance for the unwinding of securities
               transactions. Merit Mgmt., 138 S. Ct. at 894 (citation
               omitted). Finally, Section 546(e) does not apply even to
               that subset of transfers so long as the trustee pursues
               them under an intentional-fraud theory because Section
               546(e)’s safe harbor specifically excludes avoidance
19-08250-rdd   Doc 237   Filed 03/16/21 Entered 03/16/21 14:37:56           Main Document
                                     Pg 23 of 31



                                          15

               claims brought “under section 548(a)(1)(A) of this title.”
               11 U.S.C. 546(e); see 11 U.S.C. 548(a)(1)(A) (authorizing
               the trustee to avoid any transfer made “with actual in-
               tent to hinder, delay, or defraud any entity to which the
               debtor was * * * indebted”).
                  There is nothing anomalous about Congress’s deci-
               sion to limit the authority of bankruptcy trustees exer-
               cising power under federal law, without imposing an
               analogous limit on private plaintiffs pursuing state-law
               remedies. Unlike federal claims brought by a trustee,
               suits by private parties implicate the interests of state
               governments in determining what avoidance remedies
               should be available to creditors under state law. Re-
               spect for that state prerogative may explain Congress’s
               decision to impose on trustee avoidance suits a limita-
               tion that it did not impose on private actions brought
               under state law. That is particularly so because the
               Bankruptcy Code contains an alternative mechanism,
               the automatic-stay provision, that is designed to pre-
               vent state-law creditor suits from impeding the trus-
               tee’s administration of the bankruptcy estate. See pp.
               11-13, supra.
                  B. This Court’s Review Of The Preemption Questions Is
                     Not Warranted
                  Although the court of appeals erred in holding that
               petitioners’ state-law fraudulent-transfer claims are im-
               pliedly preempted, this Court’s review is not warranted
               at this time.
                  1. Petitioners do not contend that any other circuit
               has reached a different conclusion regarding Section
               546(e)’s preemptive effect on creditors’ state-law
               fraudulent-transfer claims. The absence of a circuit
               conflict suggests both that the Court’s eventual review
               of this issue would benefit from further analysis by
19-08250-rdd   Doc 237    Filed 03/16/21 Entered 03/16/21 14:37:56              Main Document
                                      Pg 24 of 31



                                            16

               other courts of appeals, and that the preemption question
               may not frequently arise. When a debtor confirms a
               bankruptcy plan, “except as otherwise provided in the
               plan” and subject to certain statutory carve-outs, “the
               property dealt with by the plan is free and clear of all
               claims and interests of creditors,” 11 U.S.C. 1141(c),
               and the plan typically “discharges the debtor from any
               debt that arose before the date of such confirmation,”
               11 U.S.C. 1141(d)(1)(A). Accordingly, the preemption
               question will generally arise only in cases where (as
               here) a bankruptcy court has granted a motion to lift
               the automatic stay to permit a creditor to pursue an
               avoidance action before the bankruptcy plan is
               confirmed, or the plan specifically permits the creditor
               to pursue such an action. It is not clear how often such
               situations arise, and this Court need not weigh in before
               additional circuits have addressed the issue.
                   Petitioners observe (Pet. 30) that there is some disa-
               greement between the decision below and decisions of a
               Delaware district court and a Delaware bankruptcy
               court. Such a conflict does not generally provide a suf-
               ficient basis for this Court’s review. See Sup. Ct. R.
               10(a). In any event, petitioners overstate the depth of
               the disagreement. While both of the Delaware courts
               properly declined to treat Section 546(e) as a bar to
               creditor claims, only the bankruptcy court analyzed the
               issue as a preemption question; the district court rested
               its decision on the fact that a creditor is not literally “the
               trustee” described in Section 546(e). See PHP Liqui-
               dating, LLC v. Robbins, 291 B.R. 603, 607 (Bankr. D.
               Del. 2003); PAH Litig. Trust v. Water St. Healthcare
               Partners L.P. (In re Physiotherapy Holdings, Inc.),
               No. 13-12965, 2016 WL 3611831, at *5-*10 (Bankr. D.
               Del. June 20, 2016).
19-08250-rdd   Doc 237    Filed 03/16/21 Entered 03/16/21 14:37:56            Main Document
                                      Pg 25 of 31



                                           17

                   Contrary to petitioners’ contention (Pet. 23-27), the
               decision below does not conflict with Merit Manage-
               ment. To be sure, like this Court in Merit Management,
               the court below considered the extent to which Con-
               gress’s purposes in enacting Section 546(e) bore on that
               provision’s operative legal effect. See pp. 13-14, supra.
               But Merit Management did not present any preemption
               question, and the Court did not address Section 546(e)’s
               potential effect on suits brought by creditors. And be-
               cause the Court issued that decision just three Terms
               ago, the lower courts have had little opportunity to as-
               sess its potential implications for controversies like this
               one.
                   2. Petitioners contend (Pet. 16-22) that this Court
               should grant review to decide whether and to what ex-
               tent a presumption against preemption applies to dis-
               putes involving potential Bankruptcy Code preemption
               of state-law creditor claims. Petitioners argue (ibid.)
               that the Second Circuit’s analysis of that interpretive
               issue conflicts with decisions of four other courts of ap-
               peals. That purported conflict provides no sound basis
               for this Court’s review.
                   It is not clear that the Second Circuit has rejected
               the application of the presumption in the manner peti-
               tioners suggest. Petitioners’ understanding of the deci-
               sion below is based on the court’s statement that “the
               Bankruptcy Code constitutes a wholesale preemption of
               state laws regarding creditors’ rights.” Pet. 17 (quoting
               Pet. App. 34a). That statement unquestionably over-
               states the preemptive force of the Bankruptcy Code.
               Later in the decision, however, the court appears to
               have retreated from its absolutist view, asserting that
               its “bottom line is that the issue before [it] is one of in-
19-08250-rdd   Doc 237    Filed 03/16/21 Entered 03/16/21 14:37:56            Main Document
                                      Pg 26 of 31



                                           18

               ferring congressional intent from the Code, without sig-
               nificant countervailing pressures of state law concerns,”
               because “the present matter” does not implicate a
               “measurable concern about federal intrusion into tradi-
               tional state domains.” Pet. App. 36a. That statement
               unduly minimizes the “federal intrusion into traditional
               state domains” (ibid.) effected by the decision below,
               which prevents creditors like petitioners from invoking
               avoidance remedies that States have chosen to provide.
               But the Second Circuit’s articulation of the applicable
               preemption standard does not appear to conflict with
               the holding of any other court of appeals.
                   In any event, abstract differences in the formulation
               or application of a presumption against preemption
               would not ordinarily justify plenary review in the ab-
               sence of a split in authority on the preemptive force of
               a particular federal law. This Court has generally dis-
               cussed the circumstances under which a presumption
               against preemption applies—much as it has discussed
               and clarified other principles of statutory construction—
               in the course of resolving particular statutory ambigui-
               ties that independently warranted the Court’s resolu-
               tion. When courts of appeals have disagreed about the
               preemptive force of a particular federal statute, that
               disagreement may provide an occasion for clarifying the
               relevant presumption in a concrete statutory context in
               which courts have come to differing conclusions. But
               any difference between the formulation of the presump-
               tion in one setting and its articulation in a discrete stat-
               utory context does not warrant the Court’s review.
                  Finally, this case would be a poor vehicle for clarify-
               ing the proper formulation and application of the pre-
               sumption against preemption because that presumption
               is not outcome-determinative here. Even without a
19-08250-rdd   Doc 237    Filed 03/16/21 Entered 03/16/21 14:37:56            Main Document
                                      Pg 27 of 31



                                           19

               thumb on the scale, Section 546(e) is best read not to
               bar petitioners’ state-law avoidance claims. See pp. 8-
               15, supra.
               II. THE SECOND CIRCUIT’S INTERPRETATION OF
                   THE TERM “FINANCIAL INSTITUTION” IN THE
                   BANKRUPTCY CODE DOES NOT WARRANT THIS
                   COURT’S REVIEW
                   1. a. Section 546(e) covers transfers by or from a
               “financial institution” made “in connection with a secu-
               rities contract.” 11 U.S.C. 546(e). Section 101(22)(A)
               defines the term “financial institution” to include both a
               bank (or similar entity) and a “customer” of such an en-
               tity if the entity is “acting as agent or custodian” for the
               customer “in connection with a securities contract.” 11
               U.S.C. 101(22)(A); see Pet. App. 23a-24a.
                   In the decision below, the Second Circuit held that
               Section 546(e) encompassed the transfers between
               Tribune and its stockholders because a financial institu-
               tion, Computershare, served as Tribune’s “Depositary”
               in the transaction. Pet. App. 24a. The court held that,
               by hiring Computershare as its depositary, Tribune be-
               came Computershare’s “customer” and Computershare
               became Tribune’s “agent” “in connection with” the lev-
               eraged buyout, so that Tribune itself acted as a “ ‘finan-
               cial institution.’ ” Id. at 24a-29a. The court suggested
               that a transfer may qualify for Section 546(e)’s protec-
               tions so long as one of the parties has retained a finan-
               cial institution to “effectuat[e]” some facet of the trans-
               action, even if the financial institution’s role is merely
               to “accept[] the funds” of its customer and to use those
               funds to make payments on the customer’s behalf. Id.
               at 28a.
                   That understanding of Section 101(22)(A) would ren-
               der Merit Management a virtual nullity. The Merit
19-08250-rdd   Doc 237    Filed 03/16/21 Entered 03/16/21 14:37:56           Main Document
                                      Pg 28 of 31



                                           20

               Management Court rejected prior lower-court deci-
               sions holding that Section 546(e) encompasses transfers
               made “ ‘through’ ” enumerated entities that are acting as
               “intermediar[ies].” 138 S. Ct. at 895-897. The Court
               held that Section 546(e) did not cover the transfer at is-
               sue in that case (between a harness racing company and
               one of its shareholders), even though two “ ‘financial
               institution[s]’ ”—Credit Suisse, as a financer, and Citi-
               zens Bank, as a third-party escrow agent—were in-
               volved in the transaction. Id. at 891-892. Under the
               court of appeals’ view, however, the Merit Management
               transaction likely fell within Section 546(e) because at
               least one party to the transfer was a customer of Credit
               Suisse or Citizens Bank, and those financial institutions
               were retained to effectuate certain aspects of the trans-
               action.
                   As the court below observed, this Court in Merit
               Management expressly declined to address the poten-
               tial implications of Section 101(22)(A)’s definition of the
               term “financial institution.” Pet. App. 24a n.9 (quoting
               Merit Mgmt., 138 S. Ct. at 890 n.2). But the court of
               appeals’ approach would largely negate the precisely
               crafted limits that Congress placed in Section 546(e).
               By its terms, the safe harbor for transfers in connection
               with securities contracts applies only to transfers
               “made by or to (or for the benefit of ) a commodity bro-
               ker, forward contract merchant, stockbroker, financial
               institution, financial participant, or securities clearing
               agency.” 11 U.S.C. 546(e) (emphasis added). Yet under
               the court of appeals’ interpretation, the safe harbor will
               apply to virtually every transfer made in connection
               with a securities contract, since some party to almost
               every such transfer will rely on a “ ‘financial institu-
               tion’ ” to help “effectuat[e]” the transaction. Pet. App.
19-08250-rdd   Doc 237    Filed 03/16/21 Entered 03/16/21 14:37:56            Main Document
                                      Pg 29 of 31



                                           21

               28a. As this case illustrates, financial institutions are
               routinely used to facilitate large securities transactions;
               but even an individual stock purchaser is likely to rely
               on her bank to carry out some aspect of a securities
               transaction, e.g., by executing a wire transfer or making
               payment on a check. That potential effect on the prac-
               tical scope of Section 546(e)’s coverage bears on the
               proper understanding of Section 101(22)(A).
                   b. The court of appeals largely ignored these conse-
               quences of its ruling. Accordingly, the court did not
               consider whether there might be a better way to harmo-
               nize the definition of “financial institution” with the lim-
               its that Congress sought to place on Section 546(e)’s
               coverage. For example, the court did not consider
               whether, in order to qualify as a “financial institution,”
               a party to the transfer must make a bank (or similar en-
               tity) its agent for significant aspects of the overall
               transaction, rather than obtaining from the bank mere
               ministerial assistance related to some facets of the
               transaction. The court likewise did not consider
               whether some limiting construction of the term “cus-
               tomer” or “agent” in Section 101(22)(A) might be
               adopted to better harmonize that provision with Section
               546(e).
                   No other circuit has addressed whether, or under
               what circumstances, a party may qualify as a “financial
               institution” for purposes of Section 546(e) simply by re-
               taining a bank (or similar entity) to help effectuate a se-
               curities transaction. Indeed, before Merit Manage-
               ment, no court had considered this possibility, and the
               recency of that decision means that few courts have had
               the chance to do so since. Even if this Court’s review is
               ultimately needed to clarify the meaning of Section
               101(22)(A), and thus the scope of Section 546(e)’s safe
19-08250-rdd   Doc 237   Filed 03/16/21 Entered 03/16/21 14:37:56           Main Document
                                     Pg 30 of 31



                                          22

               harbor, the Court would likely benefit from prior con-
               sideration of the issue by additional courts of appeals.
                  2. For two reasons, this case would be a poor vehicle
               for clarification of Section 101(22)(A).
                  First, Merit Management was decided during the
               pendency of this case, and before that decision, no court
               had even considered the possibility that an entity like
               Tribune might itself qualify as a “financial institution”
               for purposes of Section 546(e). Accordingly, the parties
               did not address the issue during the district court pro-
               ceedings here, and that court had no opportunity to per-
               form any relevant fact-finding. The court of appeals
               dismissed that difficulty by asserting that none of the
               material facts are in dispute. Pet. App. 18a n.5. But
               petitioners vehemently contest that assertion (see, e.g.,
               Pet. 12-13 & n.2), and the uncertainty regarding the
               facts—as well as the absence of record development in
               the district court—would likely hamper this Court’s re-
               view.
                  Second, in the wake of Merit Management, the Liti-
               gation Trust, which is the successor in interest to the
               Committee that had been acting as trustee, has at-
               tempted to amend its own complaint to add claims for
               constructive fraudulent transfer. 2019 WL 1771786, at
               *3. The Trust argues that the Committee did not origi-
               nally pursue those claims because pre-Merit Manage-
               ment circuit precedent foreclosed that possibility. Id.
               at *5-*6. It therefore asserts that, in the wake of Merit
               Management, it should be permitted to pursue the con-
               structive fraudulent-transfer claims. Id. at *4-*12. The
               district court rejected that assertion, id. at *6-*12, but
               the issue is now on appeal, C.A. Docket 19-3049 (argued
19-08250-rdd   Doc 237   Filed 03/16/21 Entered 03/16/21 14:37:56             Main Document
                                     Pg 31 of 31



                                          23

               Aug. 24, 2020). The presence of that parallel suit pro-
               duces an additional complication that will not be present
               in future cases.
                                    CONCLUSION
                  The petition for a writ of certiorari should be denied.
                  Respectfully submitted.
                                               ELIZABETH B. PRELOGAR
                                                 Acting Solicitor General
                                               MALCOLM L. STEWART
                                                 Deputy Solicitor General
                                               SARAH E. HARRINGTON
                                                 Deputy Assistant Attorney
                                                  General
                                               COLLEEN E. ROH SINZDAK
                                                 Assistant to the Solicitor
                                                  General
                                               MICHAEL S. RAAB
                                               KEVIN B. SOTER
                                                 Attorneys
               MARCH 2021
